 

AMENDING AGREEMENT

to the

PARTICIPATION AND OPERATING AGREEMENT

 

This Amending Agreement (this “Amendment”) made as of February 1, 2012 (the
“Effective Date”), between:

 

EERG Energy ULC, a wholly owned subsidiary of Eternal Energy Corp. (hereinafter
called “Eternal”), a corporation incorporated pursuant to the laws of the
Province of Alberta;

 

and

 

AEE Canada Inc., a wholly owned subsidiary of American Eagle Energy, Inc.
(hereinafter called “American Eagle”), a corporation incorporated pursuant to
the laws of the Province of Alberta;

 

and

 

PASSPORT ENERGY INC. (hereinafter called “Passport”), a corporation formed
pursuant to the laws of British Columbia.

 

WHEREAS the parties entered into a Participation and Operating Agreement dated
April 15, 2011 (the “Agreement”) whereby the Farmors agreed to grant Passport a
Working Interest in the Joint Lands;

 

AND WHEREAS Eternal, as the Operator, drilled the Test Well on the Joint Lands
and Passport earned a 25% Working Interest in and to the Test Well pursuant to
the terms and conditions of the Agreement;

 

AND WHEREAS Eternal, as the Operator, gave notice of its intention to drill the
Option Well on the Option Lands;

 

AND WHEREAS Passport has acknowledged receipt of Eternal’s notice to drill the
Option Well and has now elected to participate in the drilling of the Option
Well, subject to the amendments to the allocation of the Completion Costs and
Working Interests of the Parties, and such other amendments to the Agreement as
hereby agreed by the Parties, all as further set forth in this Amendment;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged by the Parties, the Parties hereby
agree as follows:

 





 

  

Article 1

amendments

 

From and after the Effective Date, the Parties agree and acknowledge that the
Agreement is hereby amended as follows:

 

1.1Amendments to the Definitions

 

(a)The definition of “AMI Interest” as set forth in Section 1.1(b) of the
Agreement shall be deleted in its entirety and replaced with the following:

 

“AMI Interest” means the following ownership percentages of each of the Parties
granted in respect of the AMI Lands pursuant to Article 7 of this Agreement:

 

(i)with respect to Passport, a 15% interest ;

 

(ii)with respect to Eternal, 42.5% interest; and

 

(iii)with respect to American Eagle, 42.5% interest;”.

 

(b)The definition of “Option Well” as set forth in Section 1.1(s) of the
Agreement shall be amended to mean the Hardy 3D14-17-3A3-17-4-21 Well.

 

1.2Amendments to the Schedules

 

Schedule “A” of the Agreement shall be deleted in its entirety and replaced with
Schedule “A” attached and incorporated into to this Amendment, which Schedule
“A” shall replace and supersede the version of Schedule “A” attached to the
Agreement.

 

1.3Amendments to the Costs of the Option Well

 

Section 4.4(a) of the Agreement is deleted in its entirety and replaced with the
following:

 

“4.4 Costs of Option Well

 

(a) In the event that Passport has elected to participate in the Option Well
pursuant to Section 4.1(a), Passport shall pay Eternal 23.1% of the Estimated
Drilling Costs to be incurred by Eternal with respect to the Option Well on or
before January 27, 2012. Thereafter, on or before that day which is 20 days
after the date on which Passport receives from Eternal the summary of the actual
Completion Costs incurred by Eternal with respect to the Test Well,

 

(i) Passport shall promptly pay to Eternal 23.1% of the difference between the
Completion Costs and the Estimated Drilling Costs for the Option Well, if the
Completion Costs exceed the Estimated Drilling Costs; or

 



2

 



 

(ii) Eternal shall promptly reimburse Passport 23.1% of the difference between
the Estimated Drilling Costs and the Completion Costs for the Option Well, if
the Completion Costs are less than the Estimated Drilling Costs.”

 

1.4Amendments to Earning of the Option Well

 

Section 4.5(a) of the Agreement is deleted in its entirety and replaced with the
following:

 

“4.5 Earning

 

(a) Where the Farmors have elected to drill the Option Well pursuant to Section
4.1(a), upon the drilling of the Option Well to Contract Depth and Completion,
Capping or Abandonment of the Test Well, and subject to Eternal receiving
payment pursuant to Section 4.4 (a) above:

 

(i) Eternal shall transfer an undivided 7.5% Working Interest in the Option Well
and in Sections 17 and 18 in Township 4, Range 21 W2M of the Option Lands to
Passport;

 

(ii) American Eagle shall transfer an undivided 7.5% Working Interest in the
Option Well and in Sections 17 and 18 in Township 4, Range 21 W2M of the Option
Lands to Passport;

 

(iii) Eternal shall transfer an undivided 3.75% Working Interest in the W½ of
Section 5 and all of Section 6 in Township 4, Range 21 W2M of the Option Lands
to Passport; and

 

(iv) American Eagle shall transfer an undivided 3.75% Working Interest in the W½
of Section 5 and all of Section 6 in Township 4, Range 21 W2M of the Option
Lands to Passport.

 

(b) As a result of the transfers noted in Section 4.5(a) above, the resulting
Working Interests of the Parties in and to the Option Well and the applicable
Option Lands and all Petroleum Substance received therefrom shall be as follows:

 

(i) With respect to Eternal:

 

(A) a 42.5% Working Interest in the Option Well and in Sections 17 and 18 in
Township 4, Range 21 W2M of the Option Lands; and

 

(B) a 46.25 % Working Interest in the W½ of Section 5 and all of Section 6 in
Township 4, Range 21 W2M of the Option Lands.

 



3

 

  

(ii) With respect to American Eagle:

 

(A) a 42.5% Working Interest in the Option Well and in Sections 17 and 18 in
Township 4, Range 21 W2M of the Option Lands; and

 

(B) a 46.25 % Working Interest in the W½ of Section 5 and all of Section 6 in
Township 4, Range 21 W2M of the Option Lands.

 

(iii) With respect to Passport:

 

(A) a 15% Working Interest in the Option Well and in Sections 17 and 18 in
Township 4, Range 21 W2M of the Option Lands; and

 

(B) a 7.5% Working Interest in the W½ of Section 5 and all of Section 6 in
Township 4, Range 21 W2M of the Option Lands.”

 

1.5Amendments to the Cost and Earning of the Disposal

 

Sections 5.2 and 5.3 of the Agreement are deleted in their entirety and replaced
with the following:

 

“5.2 Cost of Water Disposal Well

 

In the event that Passport has elected to participate in the conversion of the
Water Disposal Well pursuant to Section 5.1, upon receipt of invoice from
Eternal for the estimated conversion costs of the Water Disposal Well, Passport
shall pay Eternal 23.1% of the estimated conversion costs to be incurred by
Eternal with respect to conversion of the Water Disposal Well. Thereafter, on or
before that day which is 20 days after the date on which Passport receives from
Eternal the summary of the actual conversion completion costs incurred by
Eternal with respect to conversion of the Water Disposal Well,

 

(a) Passport shall pay to Eternal 23.1% of the difference between the actual
conversion completion costs and the estimated conversion costs for the Water
Disposal Well, if the actual costs exceed the estimated costs; or

 

(b) Eternal shall reimburse Passport 23.1% of the difference between the
estimated costs and the actual costs for the Water Disposal Well, if the actual
costs are less than the estimated costs.

 

“5.3 Earning

 

Upon completion of conversion of the Water Disposal Well, and subject to Eternal
receiving payment pursuant to Section 5.2 above:

 

(a) Eternal shall transfer an undivided 7.5% Working Interest in the Water
Disposal Well to Passport; and

 

(b) American Eagle shall transfer an undivided 7.5% Working Interest in the
Water Disposal Well to Passport.

 



4

 

  

As a result of the transfers noted above, the resulting Working Interests of the
Parties in and to the Water Disposal Well and all proceeds received therefrom
shall be as follows:

 

(a) With respect to Eternal a 42.5% Working Interest;

 

(b) With respect to American Eagle a 42.5% Working Interest; and

 

(c) With respect to Passport a 15% Working Interest.

 

Each of the Farmors shall do all other acts and things necessary to transfer and
to evidence the transfer of such Working Interest, including the entering into
of an assignment agreement on terms satisfactory to the Parties, acting
reasonably.”

 

Article 2
RATIFICATION AND CONFIRMATION

 

2.1Participation and Operating Agreement

 

Except as expressly amended hereby, the Agreement, as amended, is hereby
ratified and confirmed and the Parties acknowledge that it continues in full
force and effect in all respects.

 

Article 3
GENERAL

 

3.1Governing Law

 

This Amendment shall, in all respects, be subject to, interpreted, construed and
enforced in accordance with and under the laws of the Province of Alberta and
the laws of Canada applicable therein. The Parties irrevocably attorn and submit
to the exclusive jurisdiction of the courts of Alberta and the courts of appeal
therefrom in respect of all matters arising out of or in connection with this
Amendment. To the extent that the fact that the Lands lie within the Province of
Saskatchewan requires the application of the laws in force in the Province of
Saskatchewan, such laws shall be adduced as evidence in the Alberta courts
having jurisdiction in respect of a dispute arising hereunder.

 

3.2Further Assurances

 

From time to time, as and when reasonably requested by any Party, the other
Party shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
and other actions to implement or give effect to this Amendment.

 



5

 

  

3.3Entire Agreement

 

This Amendment supersedes any and all other agreements, documents, writings and
verbal understandings between the Parties relating to the subject matter hereof
and expresses the entire agreement of the Parties with respect to the subject
matter hereof.

 

3.4Severability

 

If any covenant or condition contained in this Amendment is determined to be, in
whole or in part, invalid or unenforceable by reason of any rule of law or
public policy, such invalidity or unenforceability will not affect the validity
or enforceability of any other covenant or provision, such partial invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of such covenant or provision and such invalid or unenforceable
covenant or provision or portion thereof, as the case may be, shall be severable
from the remainder of this Amendment.

 

3.5Enurement

 

This Amendment shall be binding upon and enure to the benefit of the Parties and
their respective successors and assigns.

 

 

[this space intentionally left blank – signature page follows]

 

6

 

 

3.6Counterpart Execution

 

This Amendment may be executed by facsimile and in counterpart, all of which,
when taken together, shall be deemed one and the same instrument.

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

 



  EERG Energy ulc .       By:       [Name]     [Title]         By:       [Name]
    [Title]         AEE Canada INC.       By:       [Name]     [Title]        
By:       [Name]     [Title]         PASSPORT ENERGY INC.       By:       [Name]
    [Title]         By:       [Name]     [Title]



 

 

7

 

 

SCHEDULE “A”

 

to Participation and Operating Agreement
dated April 15, 2011, as amended, between
EERG Energy ULC., AEE Canada Inc. and Passport Energy Inc.

 

JOINT AND OPTION LANDS, TITLE DOCUMENTS, WORKING INTEREST
AND ENCUMBRANCES

 



 



 

Joint Lands:

 

Joint Lands Title Documents Working Interest Encumbrances E½ and SW¼ of
Section 4, W½ of Section 9, W½ of Section 16 and W½ of Section 21 in Township 4,
Range 21 W2M  

- AEE Canada Inc. – 50%

- EERG Energy ULC. – 50%

- 9% GORR to Crescent Point Energy

- 1.75% GORR to Fairway Resources LLP

- .25% GORR to Tom Lantz

- 1% GORR to Richard Findley

- Saskatchewan Crown Royalties and Mineral Taxes

 

Option Lands:

 

Option Lands Title Documents Working Interest Encumbrances W½ of Section 5 and
all of Sections 6, 17 and 18 in Township 4, Range 21 W2M  

- AEE Canada Inc. – 50%

- EERG Energy ULC. – 50%

- 9% GORR to Crescent Point Energy

- 1.75% GORR to Fairway Resources LLP

- .25% GORR to Tom Lantz

- 1% GORR to Richard Findley

- Saskatchewan Crown Royalties and Mineral Taxes

 



8

 

